DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Finan et al. (US 2014/0180240) in view of Desborough et al. (US 2018/0200441).
  Regarding claims 1, 10,  Finan discloses a non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code is operable to perform functions (fig. 2A), including functions to: receive, at regular time intervals, a value of a glucose measurement made by a glucose monitor (page 2, [0024]); predict future glucose values based on prior glucose measurement values (page 1, [0024]). Claim 10, receiving, by the processor from the glucose monitor, a number of glucose measurement values, wherein each glucose measurement value of the number of glucose measurement values is received at a regular time interval over a period of time and the regular time interval is less than the period of time (page 2, [0024]);
determining that a subsequent glucose measurement value has not been received within a next regular time interval (glucose value is not within the range in page 2, [0024]).

  Finan discloses all the limitations set forth above but fails to explicitly disclose adjust an insulin basal delivery rate to be provided by a medical device based on the predicted future glucose values; and deliver insulin via the medical device according to the adjusted insulin basal delivery rate. Claim 10, 
adjusting a total daily insulin-based basal delivery rate to be provided by a medical device based on at least one of the predicted number of future glucose measurement values; and delivering insulin via the medical device according to the adjusted total daily insulin- based basal delivery rate, wherein the insulin is delivered via the medical device according to the adjusted total daily insulin-based basal delivery rate for a trusted prediction period of time.
 However, Desborough discloses adjust an insulin basal delivery rate to be provided by a medical device based on the predicted future glucose values (adjust basal rate of insulin sensitivity factor in page 6, [0038]); and deliver insulin via the medical device according to the adjusted insulin basal delivery rate (delivery of insulin of the PWD of adjusting one or more factors in page 3, [0024]). Claim 10, adjusting a total daily insulin-based basal delivery rate to be provided by a medical device based on at least one of the predicted number of future glucose measurement values (page 2, [0011-0012]); and delivering insulin via the medical device according to the adjusted total daily insulin- based basal delivery rate, wherein the insulin is delivered via the medical device according to the adjusted total daily insulin-based basal delivery rate for a trusted prediction period of time (page 2, [0011-0012]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Desborough et al. within the system of Finan in order to alert based insulin delivery data  for a person with diabetes (PWD) thereby maximizing the safety of the system.

 Regarding claim 2, Finan and Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses wherein the programming code when executed by the processor, the processor performs further functions to: receive a subsequent glucose measurement value via the wireless connection with the glucose monitor; determine a total daily insulin-based basal glucose level using the received subsequent glucose measurement value and the prior glucose values from a past time period; compare the total daily insulin-based basal glucose level to a user-set basal glucose setpoint; and in response to a result of the comparison indicating the user-set basal glucose setpoint is erroneous, determine an updated insulin basal delivery rate to be delivered by the medical device, wherein the updated insulin basal delivery rate is updated from the adjusted insulin basal delivery rate (fig. 1; page 2, [0011-0012]).
  Regarding claim 3, Finan and Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses wherein the programming code when executed by the processor, the processor performs further functions to: receive one or more glucose measurement values from the glucose monitor; receive a user-input reference calibration value; identify a discrepancy between the one or more glucose measurement values from the glucose monitor and the user-input reference calibration value; and modify the adjusted insulin basal delivery rate based on the identified discrepancy (fig. 1-fig. 5; page 2, [0011-0012]).

  Regarding claim 4, Finan, Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses wherein the programming code when executed by the processor, the processor prior to modifying the adjusted insulin basal delivery rate based on the identified discrepancy, performs further functions to: calibrate the glucose monitor based on the identified discrepancy;
determine the identified discrepancy is a positive step change in an amount of insulin being delivered, wherein the positive step change is an increase in a delivered amount of insulin; in response to the identified discrepancy being a positive step change, obtain a current, new blood glucose measurement value from the calibrated glucose monitor; and use the current, new blood glucose measurement value to modify the adjusted insulin basal delivery rate based on the identified discrepancy (page 2, [0011-0012]; page 7, [0045]).

 Regarding claim 5, Finan and Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses wherein the programming code when executed by the processor, the processor prior to modifying the adjusted insulin basal delivery rate based on the identified discrepancy, performs further functions to: calibrate the glucose monitor based on the identified discrepancy;
determining the identified discrepancy is a negative step change, wherein the negative step change is a decrease in a delivered amount of insulin; and in response to the identified discrepancy being a negative step change, provide an instruction to suspend delivery of insulin for a predetermined amount of time (fig. 1-fig. 5; page 2, [0011-0012]; page 7, [0045]).

 Regarding claim 6, Finan discloses wherein the programming code when executed by the processor, the processor performs further functions to: determine, based on a measurement provided by the glucose monitor, a hypoglycemic event has occurred; and modify the adjusted insulin basal delivery rate in response to the determination that a hypoglycemic event has occurred (page 1, [0001-0003]).

  Regarding claim 7, Finan discloses wherein the programming code when executed by the processor, the processor, when modifying the adjusted insulin basal delivery rate in response to the determination that a hypoglycemic event has occurred, performs further functions to: set a reduced temporary basal delivery rate of the medical device that is used in dosing calculations for a predetermined period of time following the determination of the occurrence of the hypoglycemic event (page 1, [0001-0006]).
 Regarding claim 8, Finan discloses  wherein the programming code when executed by the processor, the processor, when modifying the adjusted insulin basal delivery rate in response to the determination that a hypoglycemic event has occurred, performs further functions to: set a reduced temporary basal delivery rate of the medical device that is used in dosing calculations until a rate of change of blood glucose levels decreases below a predetermined threshold following the determination of the occurrence of the hypoglycemic event (page 1, [0001-0007]).
 Regarding claim 9, Finan discloses wherein the programming code when executed by the processor, the processor, when modifying the adjusted insulin basal delivery rate in response to the determination that a hypoglycemic event has occurred, performs further functions to: set a reduced temporary basal delivery rate of the medical device that is used in dosing calculations until a blood glucose level is above a predetermined threshold following the determination of the occurrence of the hypoglycemic event (page 1, [0001-0007]).
  Regarding claim 11, Finan and Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses in response to a last-received glucose measurement value being within a particular range of previous glucose measurement values and the trusted prediction period of time spanned a duration of time corresponding to a predetermined number of regular time intervals, determining delivery of insulin is to be suspended; based on a value of the last-received glucose measurement value falling within a particular range of a plurality of ranges of glucose measurement values, selecting a time period for suspending the delivery of insulin from a plurality of pre-set time periods; and suspending deliver of insulin for the selected time period (page 4, [0029-0031]).
 Regarding claim 12, Finan and Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses determining, by the processor, that the medical device has delivered more than a preset volume of insulin over a set amount of time, wherein the preset volume of insulin is based on one or more of: a user input basal rate, a rate calculated by an artificial pancreas algorithm using an average daily delivery rate, a rate based on user weight and/or user age, a total daily insulin delivered, or a total daily basal delivered; and in response to the determination, adjusting an amount of insulin to be delivered by the medical device as an adjusted basal dosage based on a calculation using a volume of insulin delivered over the set amount of time and a total daily insulin to be delivered as calculated by an artificial pancreas algorithm (page 4, [0029-0031]). 
 Regarding claim 13, Finan and Desborough disclose all the limitations set forth in claim 1 and Desborough further discloses limiting the amount of insulin to be delivered as the adjusted basal dosage to a maximum volume of a user’s basal insulin delivery volume divided by either a time increment at which the adjusted basal dosage is administered or a percentage of an hourly basal rate, wherein the time increment is less than an hour (page 3, [0024-0025]; page 5, [0034-0035]).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desborough et al. (US 2018/0200441) in view of Duke et al. (US 2017/0348482).
  Regarding claim 14, Desborough discloses a system, comprising: a medical device comprising a pump, a reservoir configured to contain insulin, a processor and a transceiver, wherein the medical device is operable to deliver insulin in response to outputs from the processor (page 2, [0011-0012]);
a sensor comprising a transmitter, a processor and a cannula, the sensor operable to measure blood glucose and output a blood glucose value (page 7, [0044]); and a management device comprising a management device processor, a management device memory configured to store programming instructions including an artificial pancreas algorithm (page 7, [0044]), and a management device transceiver, wherein the management device processor is operable upon execution of the programming instructions including the artificial pancreas algorithm to (page 7, [0044]): determine an occurrence of a hypoglycemic event; in response to the determination of the occurrence of the hypoglycemic event (page 4, [0031]).
 Desborough discloses all the limitations set forth above but fails to explicitly disclose implement a glucose rate of change filter for a predetermined period of time, wherein the glucose rate of change filter limits a rate of change in measured blood glucose values used by the artificial pancreas algorithm in a determination of a time for delivery of insulin and a dosage of the insulin to be delivered; and instruct the medical device to deliver a determined dosage of the insulin at a determined time for delivery.
   However, Duke discloses implement a glucose rate of change filter for a predetermined period of time, wherein the glucose rate of change filter limits a rate of change in measured blood glucose values used by the artificial pancreas algorithm in a determination of a time for delivery of insulin and a dosage of the insulin to be delivered (page 4, [0034]); and instruct the medical device to deliver a determined dosage of the insulin at a determined time for delivery (insulin dose of a patient in page 4, [0036-0038]).
  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Duke within the system of Desborough in order to alert based insulin delivery data  for a person with diabetes (PWD) thereby maximizing the safety of the system.
 Regarding claim 15, Desborough and Duke disclose all the limitations set forth in claim 14 and Duke further discloses wherein the processor of the management device upon execution of the artificial pancreas algorithm is further operable to: limit a duration of time for implementation of the glucose rate of change filter by applying one or more limitations from: a time when a measured glucose value first went below a predetermined threshold related to the hypoglycemic event,  a time that a measured glucose value is above another predetermined threshold after the occurrence of the hypoglycemic event, until the glucose rate of change decreases below a further predetermined threshold, or until the glucose is above an additional predetermined threshold (page 4, [0034-0037]).
 Regarding claim 16, Desborough and Duke disclose all the limitations set forth in claim 14 and Duke further discloses  wherein the management device processor, upon execution of the artificial pancreas algorithm, applies the glucose rate of change filter at one of: at all times, when both a positive and a negative glucose rate of change are determined, or only when a positive glucose rate of change is determined (page 4, [0034-0037]).
  Regarding claim 17, Desborough and Duke disclose all the limitations set forth in claim 14 and Duke further discloses wherein the processor of the management device upon execution of the artificial pancreas algorithm is further operable to: determine times and dosages of insulin to be delivered to a user, wherein the times and the dosages are calculated based on a user’s sex, a user’s age, a user’s weight, a user’s height, and/or on glucose levels provided by the sensor (insulin to be delivered based on height and user typical reactions from the historical data in page 4, [0037-0038]).
  Regarding claim 18, Desborough discloses wherein the processor of the management device upon execution of the artificial pancreas algorithm is further operable to perform one of: change from closed loop operation modes to open loop operation mode; constrain a maximum insulin delivery according to a basal delivery rate personalized for a user for a set period of time after detection or until an event is over, wherein the event is different from the hypoglycemic event; deliver a set personalized basal rate for a set period of time after detection or until the hypoglycemic event is over; limit the rate of change as used by the processor for a set period of time after detection or until the event is over; or the glucose rate of change filter is applied to limit the response by the artificial pancreas algorithm at all times or following a hypoglycemic event (page 4, [0030-0032]). 
 Regarding claim 19, Desborough discloses wherein the processor of the management device upon execution of the artificial pancreas algorithm is further operable to: determine, upon starting closed loop operation of the artificial pancreas algorithm, that sufficient glucose history is unavailable for use by the artificial pancreas algorithm; and in response to the determination that sufficient glucose history is unavailable, either: limit maximum delivery of insulin to a predetermined value for a set amount of time; or request a user response to a query of whether a non-basal insulin dose was delivered within a previous duration of time (page 4, [0030-0032]).
 Regarding claim 20, Desborough discloses wherein the processor of the management device upon execution of the artificial pancreas algorithm is further operable to: determine, upon starting closed loop operation of the artificial pancreas algorithm, that sufficient glucose history is unavailable for use by the artificial pancreas algorithm; in response to the determination that sufficient glucose history is unavailable, request a user enter provide the management device with an amount of insulin delivered by a medical device; in response to receiving an amount of insulin delivered in response to the request, calculate a user’s insulin on board based on the amount of insulin delivered; and use the calculated user’s insulin on board to determine utilizing a user-personalized insulin decay curve when the user’s calculated insulin on board is to fall below a predetermined threshold (page 4, [0030-0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell et al. (US 8,467,980) discloses calculating insulin……delivery device.
Robinson et al. (US 2009/0054753) discloses variable sampling …..determinations.
Sjolund et al. (US 11,197,964) discloses pen cap for medication injection pen having temperature sensor.
Booth et al. (US 9,486,580) discloses insulin management.
Booth et al. (US 9,233,204) discloses insulin management
Estes (US 11,260,169) discloses infusion pump system and methods (US 11,260,169) discloses infusion pump system and methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
May 3, 2022

                                                             /DANIEL PREVIL/                                                             Primary Examiner, Art Unit 2684